E contra.

The defendant’s counsel said the act of 5 Geo. 1, ch. 13, being enforced by the act of 1777, is to be considered aa then enacted by the legislature ; and as it dispenses with what the constitution requires, is a void act: it says the delendant shall not take advantage after verdict, of a substantive defect in the writ: the constitution makes the writ to be no writ, if not bearing teste and signed by the clerk. Then there is no writ to give the court jurisdiction.
Referred to the Supreme Court»